On Application for Rehearing.
GIDEON, J.
In a petition for rehearing the plaintiff strenuously insists that this court erred in its opinion in holding that the district court had jurisdiction to make any order or enter any judgment in the proceeding sought to be annulled. It is insisted that we at least inferentially held that the order or judgment entered by the district court is determinative of the rights of the parties to the property in controversy.
By anything that is said in the opinion we did not intend to hold that the district court had jurisdiction to determine the ownership of the automobile in question. Furthermore, we do not think that a fair interpretation of what is said therein warrants such a conclusion. However, in order that there may be no doubt as to what this court’s judgment is as *610to tbe power or authority of tbe trial court under tbe facts appearing in this record, we now state that in our judgment that court did not have jurisdiction to determine the ownership of the property in question or its value, or to enter judgment for the value of such property. We are of the opinion, however, that it did have jurisdiction and authority to enter a judgment directing that the plaintiff restore the property to the defendant Bott; in other words, to put the parties in status quo. The plaintiff had invoked the machinery of the court to take from Bott property of which he was in possession, and prima facie at least, entitled to possession. By failure to proceed and file a complaint plaintiff deprived him of any opportunity to have determined either the ownership or right to possession. In addition to the authorities cited in the original opinion supporting these views, see Collamer v. Page, 35 Vt. star page 387.
Petition for rehearing denied.
WEBER, C. J., and THURMAN and FRICK, JJ., concur.